This is an appeal from a judgment of the district court of Jefferson county, Tex., in favor of appellees against appellant. The case was tried in the court below, and the judgment rendered on September 24, 1929. The case was regularly appealed, and the transcript and statement of facts filed in this court December 2, 1929. The case was duly set for submission in this court for February 6, 1930. The case is before us without briefs by either party, but appellees have filed their motion to dismiss the appeal for want of prosecution. No motion for a postponement of submission was filed, and appellees insist upon their motion to dismiss. Appellant insists that we should search the record for fundamental error, asserting that same exists apparent of record. There is no excuse offered why briefs have not been filed.
It is well settled that the failure of parties to an appeal, without good cause being shown, to file briefs in accordance with the rules prescribed by the Supreme Court, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error. Gant v. Timmons, 78 Tex. 11, 14 S.W. 236; Pearson v. Household Sewing Machine Co., 78 Tex. 385, 14 S.W. 890; Bowman v. Hoffman,28 Tex. Civ. App. 311, 67 S.W. 152; Haynes v. J. M. Radford Grocery Co. (Tex.Com.App.) 14 S.W.2d 811.
As the motion of appellees to dismiss the appeal for want of prosecution was duly filed, and is here insisted upon, and same being a *Page 463 
legal right which appellees have to urge, we think it incumbent upon us to grant same, and it is so ordered, and the appeal is dismissed.